DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/20/2021 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 4/20/2021.  
Claims 1, 8 and 14 have been amended.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.

Information Disclosure Statement
The Information Disclosure Statement filed on 4/20/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0002]-[0004]) that healthcare providers desire to provide the best care to their patients. In order to do this providers need to be able to select optimal tests, know the proper timing of selected tests, be able to differentiate the labs that have the expertise to perform selected tests. There is also a need to facilitate appropriate use and understanding of test results for providers. So a need exists to organize these human interactions through providing enhanced test data management using the steps of “receiving order requests and patient information, producing index information, storing index information, generating clinical review checklists, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files, receiving selections, generating test result reports,” etc.  Applicant’s system/method/computer readable medium provides enhanced test data management and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant. 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 8 and 14 is/are directed to the abstract idea of “providing enhanced test data management,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 8 and 14 is/are directed to the abstract idea of “providing enhanced test data management,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving order requests and patient information, producing index information, storing index information, generating clinical review checklists, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files, receiving selections, generating test result reports,” etc., that is “providing enhanced test data management,” etc. The limitation of “receiving order requests and patient information, producing index information, storing index information, generating clinical review checklists, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files, receiving selections, generating test result reports,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “receiving order requests and patient information, producing index information, storing index information, generating clinical review checklists, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files, receiving selections, generating test result reports,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, system/method/computer readable medium for performing the steps of “receiving order requests and patient information, producing index information, storing index information, generating clinical review checklists, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files, receiving selections, generating test result reports,” etc., that is “providing enhanced test data management,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computers, tablets, mobile phones, networks, displays (Applicant’s Specification [0024], [0035], [0044]), etc.) to perform steps of “receiving order requests and patient information, producing index information, storing index information, generating clinical review checklists, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files, receiving selections, generating test result reports,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computers, tablets, mobile phones, networks, displays, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the 
Dependent Claims
Dependent claim(s) 2-7, 9-13 and 15-20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-7, 9-13 and 15-20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-7, 9-13 and 15-20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other 

Response to Arguments
Applicant’s arguments filed 4/20/2021 with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 4/20/2021.
Applicant’s arguments filed on 4/20/2021 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Information Processing 
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive.
Further, Applicant’s claimed invention is directed to “providing enhanced test data management,” etc. (Applicant’s Specification, Abstract, [0002]) through the steps of “receiving order requests and patient information, producing index information, storing index information, generating clinical review checklists, producing decision report request files, determining compatibility of healthcare provider patient electronic records, populating decision support application programming interfaces, providing batch files, receiving selections, generating test result reports,” etc. Therefore, Applicant’s claimed invention is directed to processing data. Processing data is an abstract idea.
In the computer context “collecting information” and “analyzing” that information are within the realm of abstract ideas (Elec. Power Grp., LLC v. Alstom S.A.). The same is true in other contexts, including the providing enhanced test data management (Affinity Labs of Tex., LLC v. DirecTV, LLC , “[M]erely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract.”). Applicant’s claims require nothing more than collecting information and analyzing that information (e.g. generating clinical review checklists, accepting selections providing enhanced test data management.
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “processors, computers, tablets, mobile phones, networks, displays” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “processors, computers, tablets, mobile phones, networks, displays” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626